EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 23 August 2022 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Substitute Specification:
Page 18, line 2, “post32a” has been separated to read as --post 32a--.
In the Claims:
In claim 1, lines 5 & 6 and in line 7, --respective-- has been inserted prior to “first window coupling structure--, respectively at these instances.
In claim 7, line 4, “a” has been deleted; line 6, --respective-- has been inserted prior to “first surface”.
In claim 12, line 3, --an-- has been inserted prior to “adjacent cavity--.
Claims 1-3, 6-10, 12-15 are allowable over the prior art of record.
Comments:
The above changes to the specification and claims have been made by an informal examiners amendment to correct obvious informalities. In particular, note that the term --respective-- has been inserted at appropriate instances in claims 1 & 7 in a manner consistent with similar amendments made elsewhere in the claims. The other changes to the specification and the claims merely correct grammatical issues at page 17, line 2 and in claims 7 & 12.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Dielectric waveguide filter having a plurality of resonant cavities coupled by window structures configured to affect the electric and magnetic field distributions in the filter--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee